IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 10, 2009

                                     No. 08-10067                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


GLORIA ANNETTE FORD

                                                  Plaintiff-Appellant
v.

MEDICAL CENTER OF MESQUITE; TEXAS WORKFORCE COMMISSION

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 3-07-cv-0678-L


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Gloria Annette Ford, proceeding pro se, appeals the dismissal without
prejudice of claims that she brought but failed to prosecute, even after ample
warnings from the court. She provides no grounds on which the district court
erred and therefore the judgment of that court is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.